                                               March 23, 2020

BY ECF                             Application Granted. Defendant Flynn’s sentencing hearing is
                                   adjourned to July 30, 2020 at 2:00 p.m. Defendant’s submission
                                   shall be filed by July 6, 2020. The Government’s submission
Honorable Lorna G. Schofield
                                   shall be filed by July 9, 2020. The Clerk of the Court is directed
United States District Court       to terminate the letter motion at docket number 20.
Southern District of New York
40 Foley Square                    Dated: March 24, 2020
New York, New York 10007           New York, New York

Re:   United States v. Anthony Flynn,
      19 Cr. 585 (LGS)

Dear Judge Schofield:

       I write, without objection from the government, to respectfully seek a
90-day adjournment of Mr. Flynn’s sentencing hearing, currently scheduled for
April 28, 2020, and of the corresponding April 6 and April 9, 2020, deadlines
for the parties’ sentencing memoranda. See ECF No. 16. This adjournment is
necessary because the ongoing public health crisis created by the COVID-19
pandemic has interfered with my ability to complete an effective mitigation
investigation on Mr. Flynn’s behalf and to meet with him at the MCC to
adequately prepare for sentencing. See U.S. Const. amends. V and VI.

                                               Respectfully Submitted,

                                                      /s/
                                               Andrew Dalack
Cc:   Nicholas Bradley                         Assistant Federal Defender
      Assistant United States Attorney
